Exhibit 10.14
EXELIS INC.
DEFERRED COMPENSATION PLAN
FOR NON-EMPLOYEE DIRECTORS

 



--------------------------------------------------------------------------------



 



EXELIS INC.
DEFERRED COMPENSATION PLAN
FOR NON-EMPLOYEE DIRECTORS
The Exelis Inc. Deferred Compensation Plan for Non-Employee Directors (the
“Plan”) first became effective as of October 31, 2011 following the spin-off of
Exelis Inc. from ITT Corporation (the “Predecessor Corporation”) on October 31,
2011. The Predecessor Corporation maintained a similar plan prior to the
spin-off (the “Predecessor Plan”). The Plan was created as a spin-off of the
Predecessor Plan to govern prior deferrals by Non-Employee Directors made under
the Predecessor Plan and to provide Non-Employee Directors with a means of
deferring director fees in accordance with the terms of the Plan.
The Plan shall remain in effect as provided in Section 6.01 hereof, and
Participants shall be deemed to receive full credit for their service and
participation with the Predecessor Corporation as provided in Section 4.06(c)
hereof. Further, the Plan shall not deprive a Participant of the right to
payment of deferred compensation credited as of the date of termination or
amendment, in accordance with the terms of the Plan as of the date of such
termination or amendment.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Page
ARTICLE 1. — DEFINITIONS
  1
1.01 Adoption Date
  1
1.02 Administrative Committee
  1
1.03 Beneficiary
  1
1.04 Board
  1
1.05 Business Day
  1
1.06 Code
  1
1.07 Corporation
  1
1.08 Deferral Account
  1
1.09 Deferral Agreement
  1
1.10 Deferral Election Deadline
  2
1.11 Deferrals
  2
1.12 Director Fees
  2
1.13 Grandfathered Deferrals
  2
1.14 In-Service Subaccount
  2
1.15 Non-Employee Director
  2
1.16 Participant
  2
1.17 Plan
  3
1.18 Predecessor Corporation
  3
1.19 Predecessor Plan
  3
1.20 Prior Deferrals
  3
1.21 Prior Deferrals Agreement
  3
1.22 Reporting Date
  3
1.23 Retirement
  4
1.24 Retirement Subaccount
  4
1.25 Service Year
  4
1.26 Specified Distribution Date
  4
1.27 Unforeseeable Emergency
  4
 
   
ARTICLE 2. — INTRODUCTION AND PARTICIPATION
  5
2.01 Introduction
  5
2.02 Participation
  5
2.03 Termination of Participation
  5
 
   
ARTICLE 3. — DEFERRALS
  6
3.01 Deferral Elections
  6
3.02 Amount of Deferral
  7
3.03 Crediting to Deferral Account
  7
3.04 Vesting
  7
3.05 Unforeseeable Emergency
  7
 
   
ARTICLE 4. — MAINTENANCE OF ACCOUNTS
  8
4.01 Adjustment of Account
  8

 



--------------------------------------------------------------------------------



 



          Page
4.02 Investment Elections
  8
4.03 Changing Investment Elections of Amounts Held in Deferral Accounts
  9
4.04 Compliance with Securities Laws and Trading Policies and Procedures
  9
4.05 Individual Accounts
  10
4.06 Valuation of Accounts
  10
 
   
ARTICLE 5. — PAYMENT OF BENEFITS
  11
5.01 Time of Payment
  11
5.02 Method of Payment
  14
5.03 Unforeseeable Emergency
  14
5.04 Designation of Beneficiary
  14
 
   
ARTICLE 6. AMENDMENT OR TERMINATION
  16
6.01 Right to Amend or Terminate
  16
 
   
ARTICLE 7. GENERAL PROVISIONS
  17
7.01 Funding and Payment of Expense
  17
7.02 Unsecured Interest
  17
7.03 Facility of Payment
  17
7.04 Withholding Taxes
  18
7.05 Nonalienation
  18
7.06 Construction and Governing Law
  18
7.07 Discharge of Corporation’s Obligation
  18
7.08 Successors
  19
 
   
ARTICLE 8. ADMINISTRATION
  20
8.01 Administration
  20

 



--------------------------------------------------------------------------------



 



ARTICLE 1. DEFINITIONS

1.01   “Adoption Date” shall have the meaning set forth in Section 2.01(a).  
1.02   “Administrative Committee” shall mean the Board’s Compensation and
Personnel Committee or the person or persons appointed by the Board’s
Compensation and Personnel Committee pursuant to Article 8 hereof to administer
the Plan.   1.03   “Beneficiary” shall mean the person or persons designated by
a Participant pursuant to the provisions of Section 5.04.   1.04   “Board” shall
mean the Board of Directors of the Corporation.   1.05   “Business Day” shall
mean any day on which the New York Stock Exchange, or a successor thereto, is
open.   1.06   “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.   1.07   “Corporation” shall mean Exelis Inc., an Indiana
corporation, or any successor by merger, purchase or otherwise; provided,
however, that for purposes of deferrals made under the Predecessor Plan,
Corporation shall mean the Predecessor Corporation as the original deferral
recorder.   1.08   “Deferral Account” shall mean the bookkeeping account (or
subaccounts) maintained for each Participant to record the amount of Director
Fees such Participant has elected to defer in accordance with Article 3 and/or
pursuant to a Prior Deferral Agreement, adjusted pursuant to Article 4.   1.09  
“Deferral Agreement” shall mean the completed agreement, including any
amendments, attachments and appendices thereto, in such form and with such title
as is approved by the Compensation and Personnel Committee of the Board or the
Administrative Committee, between a Non-Employee Director and the Corporation,
under which the

Page 1



--------------------------------------------------------------------------------



 



    Non-Employee Director agrees to defer a portion of his or her Director Fees
earned for a specified Service Year.   1.10   “Deferral Election Deadline” shall
have the meaning set forth in Section 3.01(a).   1.11   “Deferrals” shall mean
the amount of deferrals credited to a Participant’s Deferral Account pursuant to
Section 3.03.   1.12   “Director Fees” shall mean the fees paid in cash,
including, without limitation, any annual retainer, monthly fee, Board meeting
fee or committee meeting fee that a Non-Employee Director may be entitled to
receive for services as a member of the Board or a committee thereof.   1.13  
“Grandfathered Deferrals” shall mean deferred Director Fees (and any earnings
thereon, including amounts attributable to dividends on such deferred Director
Fees) that were initially deferred prior to 2005. For avoidance of doubt, an
amount will be treated as initially deferred prior to 2005 if the amount would
have been paid before 2005 had it not been deferred.   1.14   “In-Service
Subaccount” shall mean the bookkeeping account described in Section 5.01(a)
maintained to record Deferrals (and related gains and losses on such Deferrals)
that a Participant has elected to have paid upon the first to occur of the
Specified Distribution Date, the Participant’s Retirement or the Participant’s
death.   1.15   “Non-Employee Director” shall mean a member of the Board who is
not concurrently an employee of the Corporation.   1.16   “Participant” shall
mean, except as otherwise provided in Section 2.02, each Non-Employee Director
who has executed a Deferral Agreement pursuant to the requirements of Articles 2
and 3.

Page 2



--------------------------------------------------------------------------------



 



1.17   “Plan” shall mean the Exelis Inc. Deferred Compensation Plan For
Non-Employee Directors, as set forth in this document, as it may be amended from
time to time; provided, however, that the term “Plan” shall include the
Predecessor Plan with respect to all prior service and participation by a
Participant with the Predecessor Corporation and preserving all rights by
Participants regarding Grandfathered Deferrals.   1.18   “Predecessor
Corporation” shall mean the Corporation as such term was defined under the
Predecessor Plan immediately prior to October 31, 2011.   1.19   “Predecessor
Plan” shall mean the ITT Corporation Deferred Compensation Plan for Non-Employee
Directors as in effect prior to October 31, 2011.   1.20   “Prior Deferrals”
shall mean Deferrals relating to annual cash retainers that were (a) initially
deferred after 2004 pursuant to a Prior Deferral Agreement, (b) not yet
distributed as of the Adoption Date and (c) deferred by Non-Employee Directors
who consent to have their Prior Deferrals become subject to the terms of the
Plan. For avoidance of doubt, (a) an amount will be treated as initially
deferred after 2004 if the amount would have been paid after 2004 had it not
been deferred and (b) the term Prior Deferrals shall not include any restricted
stock, restricted stock units or Grandfathered Deferrals.   1.21   “Prior
Deferral Agreement” shall mean a deferral agreement and/or document that was
effective prior to the Adoption Date and that governs the Directors’ Prior
Deferrals. For avoidance of doubt, the term Prior Deferral Agreement shall not
include any agreement or document governing (a) restricted stock or restricted
stock unit awards or a Non-Employee Director’s election to receive restricted
stock or restricted stock unit awards or (b) Grandfathered Deferrals.   1.22  
“Reporting Date” shall mean the first Business Day of each calendar month
following the Adoption Date, or such other day as the Administrative Committee
may determine.

Page 3



--------------------------------------------------------------------------------



 



1.23   “Retirement” shall mean, subject to Section 8.01(c), the termination of a
Non-Employee Director’s service as a member of the Board.   1.24   “Retirement
Subaccount” shall mean the bookkeeping account described in Section 5.01(a)
maintained to record Deferrals (and related gains and losses on such Deferrals)
that a Participant has elected to have paid upon the first to occur of the
Participant’s Retirement or death.   1.25   “Service Year” shall mean the period
beginning on the date of the Annual Meeting of Shareholders in any year and
ending on the day immediately preceding the date of the Annual Meeting of
Shareholders for the subsequent year, or such other period as shall be specified
from time to time by the Administrative Committee.   1.26   “Specified
Distribution Date” shall mean a Business Day selected by a Participant pursuant
to Section 5.01(a).   1.27   “Unforeseeable Emergency” shall mean a severe
financial hardship to a Participant resulting from (a) an illness or accident of
the Participant or the Participant’s spouse, beneficiary or dependent (as
defined in Code Section 152, without regard to Section 152(b)(1), (b)(2) and
(d)(1)(B)), (b) loss of the Participant’s property due to casualty (including
the need to rebuild a home following damage to the home not otherwise covered by
insurance) or (c) other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant; provided,
however, that an Unforeseeable Emergency shall only exist to the extent the
severe financial hardship would constitute an Unforeseeable Emergency under Code
Section 409A, related regulations and other applicable guidance.

Page 4



--------------------------------------------------------------------------------



 



ARTICLE 2. INTRODUCTION AND PARTICIPATION

2.01   Introduction

  (a)   The Plan was adopted by the Board on October 11, 2011 (the “Adoption
Date”).     (b)   The Plan shall govern (i) Deferrals (as adjusted pursuant to
Article 4) made pursuant to a Deferral Agreement executed after the Adoption
Date and (ii) Prior Deferrals (as adjusted pursuant to Article 4). All Prior
Deferral Agreements will be deemed amended to the extent the terms of the Prior
Deferral Agreement are inconsistent with the terms of the Plan so that, to the
extent of any such inconsistency, the terms of the Plan will govern.

2.02   Participation

  (a)   All Non-Employee Directors shall be eligible to participate in the Plan.
An individual who is determined to be a Non-Employee Director with respect to a
Service Year and who desires to have Deferrals credited on his or her behalf
pursuant to Article 3 must execute a Deferral Agreement with the Administrative
Committee authorizing Deferrals under the Plan in accordance with the provisions
of Sections 2.02(b) and 3.01.     (b)   The Deferral Agreement shall be in
writing and properly completed upon a form approved by the Administrative
Committee, which shall be the sole judge of the proper completion thereof. Such
Deferral Agreement shall provide for the deferral of all or a portion of the
Non-Employee Director’s Director Fees and shall include such other provisions as
the Administrative Committee deems appropriate.

2.03   Termination of Participation

    Participation shall cease when all benefits to which a Participant or
Beneficiary is entitled to hereunder are distributed.

Page 5



--------------------------------------------------------------------------------



 



ARTICLE 3. DEFERRALS

3.01   Deferral Elections

  (a)   Except as provided in Section 3.01(d), a Non-Employee Director may elect
to defer Director Fees that will be earned in the Service Year that begins in
the following calendar year by filing a Deferral Agreement with the
Administrative Committee on or before (i) the close of business on the last
Business Day of the calendar year preceding the calendar year in which such
Service Year begins or (ii) such earlier date as may be specified by the
Administrative Committee (the “Deferral Election Deadline”).     (b)   Except as
provided in Sections 3.01(d) and 3.05 and subject to such restrictions as the
Administrative Committee may establish from time to time, a Non-Employee
Director’s election to defer Director Fees earned in any Service Year shall
become irrevocable on the Deferral Election Deadline. A Non-Employee Director
may revoke or change his or her election to defer Director Fees at any time
prior to the date the election becomes irrevocable, subject to such restrictions
as the Administrative Committee may establish from time to time. Any such
revocation or change shall be made in a form and manner determined by the
Administrative Committee.     (c)   Except as provided in Section 3.01(d), a
Participant’s Deferral Agreement shall apply only with respect to Director Fees
earned in the Service Year that begins in the calendar year following the
calendar year in which the Deferral Agreement is filed with the Administrative
Committee. A Non-Employee Director must file, in accordance with the provisions
of Section 3.01(a), a new Deferral Agreement to defer Director Fees earned in
any subsequent Service Year.     (d)   Notwithstanding anything in this
Section 3.01 to the contrary, if a Non-Employee Director first becomes eligible
to participate in the Plan after the Deferral Election Deadline, but before the
first day of the Service Year that begins in the calendar year in which the
Non-Employee Director first becomes eligible to participate in the

Page 6



--------------------------------------------------------------------------------



 



      Plan, the Non-Employee Director may, within the period beginning on the
date the Non-Employee Director first becomes eligible to participate in the Plan
and ending on the earlier of (i) 30 days after such date or (ii) the first day
of such Service Year, elect to defer Director Fees that will be earned in such
Service Year.

3.02   Amount of Deferral       Unless the Administrative Committee provides
otherwise, a Non-Employee Director may defer all or none of his or her Director
Fees, but not a portion of such Director Fees.   3.03   Crediting to Deferral
Account       Except as provided below with respect to Prior Deferrals,
Deferrals shall be credited to a Participant’s Deferral Account on the day such
Director Fees would have otherwise been paid to the Participant in the absence
of a Deferral Agreement. Deferrals credited to a Participant’s Deferral Account
which are deemed invested in a Corporation phantom stock fund will be credited
based on the closing price of the Corporation’s common stock on the New York
Stock Exchange (or a successor thereto) on that day or the next Business Day if
such day is not a Business Day. Prior Deferrals shall be credited to a
Participant’s Deferral Account as of the Adoption Date.   3.04   Vesting       A
Participant shall at all times be 100% vested in his or her Deferral Account.  
3.05   Unforeseeable Emergency       Notwithstanding the foregoing provisions of
this Article 3, in the event a distribution is made to the Participant due to an
Unforeseeable Emergency, a Participant’s Deferral Agreement in effect at that
time shall be cancelled and subsequent Deferrals under that Deferral Agreement
shall cease.

Page 7



--------------------------------------------------------------------------------



 



ARTICLE 4. MAINTENANCE OF ACCOUNTS

4.01   Adjustment of Account

  (a)   The Administrative Committee shall designate at least one investment
fund or index of investment performance and may designate additional investment
funds or investment indices (including a Corporation phantom stock fund) to be
used to measure the investment performance of a Participant’s Deferral Account.
The designation of any such investment funds or indices shall not require the
Corporation to invest or earmark its general assets in any specific manner. The
Administrative Committee may change the designation of investment funds or
indices from time to time, in its sole discretion, and any such change shall not
be deemed to be an amendment affecting Participants’ rights under Section 6.01.
    (b)   As of each Reporting Date, each Deferral Account shall be credited or
debited with the amount of earnings or losses with which such Deferral Account
would have been credited or debited, assuming it had been invested in one or
more investment funds, or earned the rate of return of one or more indices of
investment performance, designated by the Administrative Committee and elected
by the Participant pursuant to Section 4.02 for purposes of measuring the
investment performance of his or her Deferral Account. Any portion of a
Participant’s Deferral Account deemed invested in a Corporation phantom stock
fund shall be credited with dividend equivalents, as and when dividends are paid
on the Corporation’s common stock. Any such dividend equivalents shall be deemed
invested in additional shares of Corporation phantom stock, and such shares of
phantom stock shall be deemed to be purchased on the day the dividends are paid
by the Corporation.

4.02   Investment Elections       If the Administrative Committee designates
more than one investment fund or indices under Section 4.01, Participants may
designate the investment fund or indices that will be used to measure the
investment performance of their Deferrals. Unless the Administrative Committee
provides otherwise, such elections shall be made when the Deferral

Page 8



--------------------------------------------------------------------------------



 



    Agreement is executed. Unless the Administrative Committee provides
otherwise, a Participant’s investment election made with respect to Prior
Deferrals shall continue to govern such Prior Deferrals

4.03   Changing Investment Elections of Amounts Held in Deferral Accounts      
Unless the Administrative Committee provides otherwise, Participants may not
change investment elections for amounts already deferred. If the Administrative
Committee allows Participants to change their investment elections, such changes
may only be made in accordance with Section 4.04 and such other terms and
conditions as may be established by the Administrative Committee from time to
time.   4.04   Compliance with Securities Laws and Trading Policies and
Procedures       A Participant’s ability to direct investments into or out of a
Corporation phantom stock fund shall be subject to such terms, conditions and
procedures as the Plan Administrator may prescribe from time to time to assure
compliance with Rule 16b-3 promulgated under Section 16(b) of the Securities
Exchange Act of 1934, as amended (“Rule 16b-3”), and other applicable
requirements. Such procedures also may limit or restrict a Participant’s ability
to make (or modify previously made) deferral and distribution elections under
the Plan. In furtherance, and not in limitation, of the foregoing, to the extent
a Participant acquires any interest in an equity security under the Plan for
purposes of Section 16(b), the Participant shall not dispose of that interest
within six (6) months, unless such disposition is exempted by Section 16(b) or
any rules or regulations promulgated thereunder or with respect thereto. Any
election by a Participant to invest any amount in a Corporation phantom stock
fund, and any elections to transfer amounts from or to the Corporation phantom
stock fund to or from any other investment fund or indices, shall be subject to
all applicable securities law requirements, including but not limited to the
those reflected in the prior sentence and Rule 16b-3, as well as all applicable
stock trading policies and procedures of the Corporation. To the extent any
election violates any securities law requirement, applicable trading policies
and procedures of the Corporation, or any terms or conditions established from
time to time

Page 9



--------------------------------------------------------------------------------



 



    by the Administrative Committee relating to such elections (whether or not
reflected in the Plan), the election shall be void.   4.05   Individual Accounts
      The Administrative Committee shall maintain, or cause to be maintained on
its books, records showing the individual balance of each Participant’s Deferral
Account. At least once a year each Participant shall be furnished with a
statement setting forth the value of his or her Deferral Account.   4.06  
Valuation of Accounts

    (a)   The Administrative Committee shall value or cause to be valued each
Participant’s Deferral Account as the Administrative Committee determines is
necessary for the proper administration of the Plan.     (b)   Whenever an event
requires a determination of the value of a Participant’s Deferral Account, the
value shall be computed as of the date of the event, or if the date of the event
is not a Business Day, the close of the next Business Day, except as otherwise
specified in this Plan.     (c)   Notwithstanding any other provision of the
Plan to the contrary, all prior service and participation by a Participant with
the Predecessor Corporation shall be deemed credited in full towards a
Participant’s service and participation with the Company.

Page 10



--------------------------------------------------------------------------------



 



ARTICLE 5. PAYMENT OF BENEFITS
5.01 Time of Payment

  (a)   Subject to the limitations in Section 5.01(b), each time a Participant
elects to defer Director Fees, the Participant shall specify whether the
deferred Director Fees will be allocated to the Participant’s Retirement
Subaccount or In-Service Subaccount.

  (1)   Retirement Subaccount. Except as otherwise provided in the Plan, amounts
allocated to the Retirement Subaccount (after adjustment to reflect gains and
losses during the deferral period) will be paid upon the first to occur of the
Participant’s Retirement or death.     (2)   In-Service Subaccount. Except as
otherwise provided in the Plan, amounts allocated to the In-Service Subaccount
(after adjustment to reflect gains and losses during the deferral period) will
be paid upon the first to occur of (A) a Business Day designated by the
Participant (the “Specified Distribution Date”), (B) the Participant’s
Retirement or (C) the Participant’s death. The Specified Distribution Date for
the In-Service Subaccount shall be the Business Day designated by the
Participant on his or her initial Deferral Agreement establishing the In-Service
Subaccount; unless otherwise modified in accordance with the provisions of
Section 5.01(c) or (e) below.

    Unless the Administrative Committee provides otherwise, Participants may not
bifurcate any one Service Year’s deferred Director Fees between the Retirement
Subaccount and the In-Service Subaccount.       Prior Deferrals will be
allocated to the Participants’ Retirement Subaccount and/or In-Service
Subaccount as of the Adoption Date based on the payment election(s) then in
effect with respect to such Prior Deferrals. If a Participant’s payment
election(s) in effect with respect to Prior Deferrals as of the Adoption Date
provides for payment at a specified date, that specified date shall be the
Participant’s “Specified Distribution Date” for the Participant’s In-Service
Subaccount.

Page 11



--------------------------------------------------------------------------------



 



  (b)   Unless the Administrative Committee provides otherwise, (i) a
Participant may have only one In-Service Subaccount established on his or her
behalf (and only one Specified Distribution Date) at any one time and (ii) once
a Participant has selected a Specified Distribution Date, the Participant may
not select an additional Specified Distribution Date until the amounts in the
Participant’s In-Service Subaccount have been distributed.     (c)   In
accordance with such procedures as the Administrative Committee may prescribe,
Participants may elect to delay the payment of amounts in the Participant’s
In-Service Subaccount by specifying a new Specified Distribution Date, subject
to the following limitations:

  (1)   such election must be made at least 12 months prior to the Specified
Distribution Date then in effect and such election will not become effective
until at least 12 months after the date on which the election is made; and    
(2)   the new Specified Distribution Date shall be a Business Day that is not
less than five (5) years from the Specified Distribution Date then in effect.

    Once a Participant’s election of a new Specified Distribution Date becomes
effective, all amounts in the Participant’s In-Service Subaccount (whether
allocated before or after the election of the new Specified Distribution Date)
will be paid upon the first to occur of the new Specified Distribution Date, the
Participant’s Retirement or the Participant’s death. A Participant may elect to
delay a Specified Distribution Date pursuant to this Section 5.01(c) more than
once, provided that all such elections comply with the provisions of this
Section 5.01(c).       It is the Corporation’s intent that the provisions of
this Section 5.01(c) comply with the subsequent election provisions in Code
Section 409A(a)(4)(C), related regulations and other applicable guidance, and
this Section 5.01(c) shall be interpreted accordingly. The Administrative
Committee may impose additional restrictions or conditions on a Participant’s
ability to elect a new Specified Distribution Date pursuant to this Section

Page 12



--------------------------------------------------------------------------------



 



  5.01(c). The Participant may revoke or change his or her election pursuant to
this Section 5.01(c) at any time prior to the deadline for making such election,
subject to such restrictions as the Administrative Committee may establish from
time to time. Any such revocation or change shall be made in a form and manner
determined by the Administrative Committee. For avoidance of doubt, a
Participant may not elect to delay payment of amounts in the Participant’s
Retirement Subaccount or transfer amounts between his or her Retirement
Subaccount and his or her In-Service Subaccount.     (d)   Notwithstanding
anything in the Plan to the contrary, if it is not possible to make payment on
the date of the Participant’s Retirement or death, or the Specified Payment
Date, as the case may be, payment shall be made as soon as practicable
thereafter, but in all events subject to the following limitations:

  (1)   payments to be made upon the Participant’s Retirement or death shall in
no event be made later than (90) days after the date of Retirement or death, as
the case may be, and     (2)   payments to be made on a Specified Distribution
Date shall in no event be made later than the 15th day of the third calendar
month following such Specified Distribution Date.  
If payment is made within one of the periods described in this Section 5.01(d),
neither the Participant nor any Beneficiary may elect, directly or indirectly,
when within such period payment shall be made.

  (e)   Notwithstanding anything in the Plan to the contrary, the Administrative
Committee may, in its discretion and subject to such terms and conditions as it
may from time to time prescribe, allow Participants to change the time of
payment of all or a portion of their Deferral Accounts in accordance with
applicable transition relief provided with respect to Code Section 409A.

Page 13



--------------------------------------------------------------------------------



 



5.02   Method of Payment       The distribution of the Participant’s Deferral
Account shall be made to the Participant or, if the Participant dies, to the
Participant’s Beneficiary, in the form of a single lump sum cash payment.   5.03
  Unforeseeable Emergency       Notwithstanding anything in the Plan or in a
Deferral Agreement to the contrary, the Administrative Committee may, if it
determines an Unforeseeable Emergency exists which cannot be satisfied from
other sources, approve a request by the Participant for a withdrawal from his or
her Deferral Account. Such request shall be made in a time and manner determined
by the Administrative Committee. The payment made from a Participant’s Deferral
Account pursuant to the provisions of this Section 5.03 shall be limited to the
amount reasonably necessary to satisfy the emergency need (which may include
amounts necessary to pay any Federal, state, local or foreign income taxes or
penalties reasonably anticipated to result from the distribution).
Determinations of amounts necessary to satisfy the emergency need must take into
account any additional compensation that is available, other than additional
compensation that, due to the Unforeseeable Emergency, is available under
another nonqualified deferred compensation plan but that has not actually been
paid. This Section 5.03 is intended to comply with Code Section 409A, related
regulations and any other applicable guidance and shall be interpreted
accordingly so that distributions shall be permitted under this Section 5.03
only to the extent they comply with Code Section 409A.   5.04   Designation of
Beneficiary       Each Participant shall file with the Administrative Committee
a written designation of one or more persons as the Beneficiary who shall be
entitled to receive the amount, if any, payable under the Plan upon his or her
death pursuant to Article 5. A Participant may, from time to time, revoke or
change his or her Beneficiary designation without the consent of any prior
Beneficiary by filing a new designation with the Administrative Committee. The
last such designation received by the Administrative Committee shall be
controlling; provided, however, that no designation, or change or revocation
thereof, shall

Page 14



--------------------------------------------------------------------------------



 



    be effective unless received by the Administrative Committee prior to the
Participant’s death, and in no event shall it be effective as of a date prior to
such receipt. If no such Beneficiary designation is in effect at the time of a
Participant’s death, or if no designated Beneficiary survives the Participant,
the Participant’s surviving spouse, if any, shall be the Participant’s
Beneficiary, otherwise the Participant’s estate shall be the Participant’s
Beneficiary, and shall receive the payment of the amount, if any, payable under
the Plan upon the Participant’s death.

Page 15



--------------------------------------------------------------------------------



 



ARTICLE 6. AMENDMENT OR TERMINATION

6.01   Right to Amend or Terminate       Notwithstanding any Plan provision to
the contrary, the Corporation may, by action of the Board, amend or terminate
the Plan at any time; provided, however, that no such amendment or termination
of the Plan that reduces a Participant’s Deferral Account shall be effective
without the prior written consent of the Participants whose Deferral Accounts
are reduced by the amendment or termination. To the extent consistent with the
rules relating to plan terminations and liquidations in Treasury
Regulation Section 1.409A-3(j)(4)(ix) or otherwise consistent with Code
Section 409A, the Board may provide that, without the prior written consent of
Participants, all of the Participants’ Deferral Accounts shall be distributed in
a lump sum upon termination of the Plan. Unless so distributed, in the event of
a Plan termination, the Corporation shall continue to maintain the Deferral
Accounts until distributed pursuant to the terms of the Plan and Participants
shall remain 100% vested in all amounts credited to their Deferral Accounts.

Page 16



--------------------------------------------------------------------------------



 



ARTICLE 7. GENERAL PROVISIONS

7.01   Funding and Payment of Expenses       All amounts payable in accordance
with this Plan shall constitute a general unsecured obligation of the
Corporation. Such amounts, as well as any administrative costs relating to the
Plan, shall be paid out of the general assets of the Corporation. The
Administrative Committee may decide that a Participant’s Deferral Account may be
reduced to reflect allocable administrative expenses.   7.02   Unsecured
Interest       Neither the Corporation nor the Administrative Committee in any
way guarantees the performance of the investment funds or indices a Participant
may designate under Article 4. No special or separate fund shall be established,
and no segregation of assets shall be made, to assure the payments hereunder. No
Participant hereunder shall have any right, title, or interest whatsoever in any
specific assets of the Corporation. Nothing contained in this Plan and no action
taken pursuant to its provisions shall create or be construed to create a trust
of any kind or a fiduciary relationship between the Corporation and a
Participant or any other person. To the extent that any person acquires a right
to receive payments under this Plan, such right shall be no greater than the
right of any unsecured creditor of the Corporation.   7.03   Facility of Payment
      In the event that the Administrative Committee shall find that a
Participant or Beneficiary is incompetent to care for his or her affairs or if a
Beneficiary is a minor, the Administrative Committee may direct that any benefit
payment due him or her, unless claim shall have been made therefor by a duly
appointed legal representative, be paid on his or her behalf to his or her
spouse, a child, a parent or other relative, and any such payment so made shall
thereby be a complete discharge of the liability of the Corporation and the Plan
for that payment.

Page 17



--------------------------------------------------------------------------------



 



7.04   Withholding Taxes       The Corporation shall have the right to deduct
from each payment to be made under the Plan any required withholding taxes.  
7.05   Noalienation       Subject to any applicable law and except as provided
in Section 5.04, no benefit under the Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, and any attempt to do so shall be void, nor shall any such benefit be in
any manner liable for or subject to garnishment, attachment, execution or levy,
or liable for or subject to the debts, contracts, liabilities, engagements or
torts of a person entitled to such benefits.   7.06   Construction and Governing
Law

  (a)   The Plan shall be construed, regulated and administered in accordance
with the laws of the State of New York, subject to the provisions of applicable
federal laws.     (b)   The masculine pronoun shall mean the feminine wherever
appropriate. To the extent any section of the Code, Treasury Regulations or the
Securities Exchange Act of 1934 or any rule promulgated under the Securities
Exchange Act of 1934 that is referenced in the Plan shall be amended or
superseded, such reference shall be deemed to be to the amended or superseding
section or rule.     (c)   The illegality of any particular provision of this
document shall not affect the other provisions, and the document shall be
construed in all respects as if such invalid provision were omitted.

7.07   Discharge of Corporation’s Obligation       The payment by the
Corporation of the benefits due under the Plan and/or any Deferral Agreement or
Prior Deferral Agreement to the Participant or his or her Beneficiary shall
discharge the Corporation’s obligation with respect thereto, and the Participant
or

Page 18



--------------------------------------------------------------------------------



 



    Beneficiary shall have no further rights under this Plan or the Deferral
Agreements or Prior Deferral Agreements upon receipt by the appropriate person
of all such benefits.

7.08   Successors       The Plan shall be binding upon the successors and
assigns of the Corporation, whether such succession is by purchase, merger or
otherwise.

Page 19



--------------------------------------------------------------------------------



 



ARTICLE 8. ADMINISTRATION

8.01 Administration     (a)   The Plan shall be administered by the
Administrative Committee. The Administrative Committee shall have the exclusive
responsibility and complete discretionary authority to control the operation,
management and administration of the Plan, with all powers necessary to enable
it properly to carry out such responsibilities, including, but not limited to,
the power to interpret the Plan and any related documents, to establish
procedures for making any elections called for under the Plan, to make factual
determinations regarding any and all matters arising under the Plan, including,
but not limited to, the right to determine eligibility for benefits, the right
to construe the terms of the Plan, the right to remedy possible ambiguities,
inequities, inconsistencies or omissions, and the right to resolve all
interpretive, equitable or other questions arising under the Plan.     (b)   The
Administrative Committee may delegate all or part of its administrative duties
to one or more persons, whether or not such person or persons are members of the
Administrative Committee or employees of the Corporation. The Administrative
Committee (and, to the extent consistent with the scope of delegated
administrative authority, the person or persons delegated authority hereunder)
may engage agents and representatives, including recordkeepers and legal
counsel, in connection with the administration of the Plan. To the extent
permitted by law, the Administrative Committee and the person or persons
delegated administrative authority under the Plan shall be indemnified by the
Corporation and held harmless against any claims and the expenses of defending
against such claims, resulting from any action or conduct relating to the
administration of the Plan, except claims arising from gross negligence, willful
neglect or willful misconduct.     (c)   It is the intent of the Corporation
that the Plan complies with Code Section 409A, related regulations and other
applicable guidance promulgated with respect thereto and the provisions of the
Plan shall be interpreted to be consistent therewith. Without limiting the
foregoing, a Participant shall not be deemed to have

Page 20



--------------------------------------------------------------------------------



 



    experienced a Retirement until the Participant has had a “separation from
service,” as that term is used in Code Section 409A(a)(2)(A)(i) and defined in
related regulations or other applicable guidance.

Page 21